FILED
                                                             United States Court of Appeals
                                                                     Tenth Circuit

                                                                     May 23, 2017
                                      PUBLISH                    Elisabeth A. Shumaker
                                                                     Clerk of Court
                    UNITED STATES COURT OF APPEALS

                                 TENTH CIRCUIT


 UNITED STATES OF AMERICA,

              Plaintiff - Appellee,

 v.                                                        No. 16-3070

 ALEXANDER J. PAULER,

              Defendant - Appellant.


         APPEAL FROM THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF KANSAS
                   (D.C. No. 6:14-CR-10118-JTM-1)


Daniel T. Hansmeier, Appellate Chief (Melody Brannon, Federal Public Defender,
and David J. Freund, Assistant Federal Defender, with him on the briefs), Kansas
City, Kansas, for Defendant-Appellant.

Richard A. Friedman, U.S. Department of Justice, Appellate Staff, Civil Division,
Washington, D.C. (Thomas E. Beall, Acting United States Attorney, and Jared S.
Maag, Assistant United States Attorney, Topeka, Kansas, on the brief), for
Plaintiff-Appellee.


Before BRISCOE, McKAY and BALDOCK, Circuit Judges.


McKAY, Circuit Judge.


      Defendant Alexander Pauler was convicted of violating 18 U.S.C. § 922(g)(9) by

possessing a firearm after having previously been convicted of a misdemeanor crime of
domestic violence. The term “misdemeanor crime of domestic violence” is defined in the

pertinent statute as “a misdemeanor under Federal, State, or Tribal law” that “has, as an

element, the use or attempted use of physical force, or the threatened use of a deadly

weapon, committed by . . . a person similarly situated to a spouse, parent, or guardian of

the victim.” 18 U.S.C. § 921(a)(33)(A). The district court denied Defendant’s motion to

dismiss the indictment for failure to state an offense, holding that Defendant violated

§ 922(g)(9) because he possessed a firearm in 2014 after having been convicted in 2009

of violating a Wichita, Kansas municipal domestic battery ordinance by punching his

girlfriend. The sole issue before us in this appeal is whether a misdemeanor violation of a

municipal ordinance qualifies as a “misdemeanor under . . . State . . . law” when viewed

in the context of a statutory scheme that clearly and consistently differentiates between

state and local governments and between state statutes and municipal ordinances.

Applying well-established principles of statutory interpretation, we hold that it does not,

and we accordingly reverse and remand with instructions for the district court to vacate

Defendant’s federal conviction.

       Defendant was convicted of violating § 922(g)(9), which provides: “It shall be

unlawful for any person . . . who has been convicted in any court of a misdemeanor crime

of domestic violence, to ship or transport in interstate or foreign commerce, or possess in

or affecting commerce, any firearm or ammunition; or to receive any firearm or

ammunition which has been shipped or transported in interstate or foreign commerce.”

Other subsections of § 922 list several other federal firearm offenses, and the preceding

                                             -2-
section, § 921, defines pertinent terms used in this statute. Notably, several of these

definitions limit the breadth of what would otherwise seem to be included within the

scope of § 922. For instance, § 922(g)(1) prohibits firearm possession by anyone who

“has been convicted in any court of, a crime punishable by imprisonment for a term

exceeding one year.” As defined by § 921(a)(20), however, the phrase “crime punishable

by imprisonment for a term exceeding one year” is expressly defined to exclude “any

Federal or State offenses pertaining to antitrust violations, unfair trade practices, restraints

of trade, or other similar offenses relating to the regulation of business practices,” as well

as “any State offense classified by the laws of the State as a misdemeanor and punishable

by a term of imprisonment of two years or less,” thus limiting the scope of what appears

on the face of § 922(g)(1). And in this case, Defendant argues that § 921(a)(33) likewise

limits the scope of § 922(g)(9) by defining the term “misdemeanor crime of domestic

violence” to refer only to a domestic violence offense that “is a misdemeanor under

Federal, State, or Tribal law.”

       Although we generally review the district court’s denial of a motion to dismiss an

indictment for an abuse of discretion, Defendant’s argument presents a question of law

that we review de novo. See United States v. Duong, 848 F.3d 928, 931 (10th Cir. 2017)

(noting that a district court’s error of law is a per se abuse of discretion); see also Nat’l

Credit Union Admin. Bd. v. Nomura Home Equity Loan, Inc., 764 F.3d 1199, 1224 (10th

Cir. 2014) (explaining that we review questions of statutory interpretation de novo).




                                              -3-
       The government argues that the term “State” in § 921(a)(33)’s definition section

should be interpreted to mean “State and local,” so that a municipal misdemeanor

conviction would constitute a misdemeanor under state law. In so arguing, however, the

government completely ignores the fact that §§ 921 and 922 clearly and consistently

differentiate between states and municipalities and between state laws and municipal

ordinances. These sections, like the rest of the Gun Control Act, repeatedly use the

phrases “State and local” or “State or local” when reference is made both to states and to

municipalities, and the government cites to no other provision in this statute where the

word “State” is even arguably meant to encompass both state and local governments or

laws.1 The statute’s repeated use of the term “local” in juxtaposition with the term

“State” would not be necessary if Congress intended for the term “State” to refer both to



       1
         The district court concluded that the term “State” should also be
interpreted to mean “State and local” in § 921(a)(20)(B), which provides that the
term “crime punishable by imprisonment for a term exceeding one year” does not
include “any State offense classified by the laws of the State as a misdemeanor
and punishable by a term of imprisonment of two years or less.” According to the
district court, interpreting “State” in this statute to refer only to the State itself
would be unfair to individuals who violate municipal ordinances that are
punishable by a term of imprisonment exceeding one year but less than two years,
since they would fall under the scope of § 922(a)(1) but would not be excluded by
§ 921(a)(20)(B)’s definitions section, unlike similarly situated state offenders.
However, Defendant’s attorneys assert that they have researched this issue and
were unable to find a single city or municipal ordinance that is punishable by
more than one year in prison, and the government cites no authorities to the
contrary. Thus, there seems to be no reason that the term “State” in
§ 921(a)(20)(B) cannot be interpreted consistently with its usage in the rest of the
statute to refer only to states, not to municipalities. Notably, the government’s
appellate brief does not rely on this rationale from the district court’s decision.

                                            -4-
the state and to all of the political subdivisions within it.2 If we were to interpret the term

“State” in this manner, then much of the statute’s language would be unnecessary and

superfluous, contrary to the “settled rule that a statute must, if possible, be construed in

such fashion that every word has some operative effect,” United States v. Nordic Village,

Inc., 503 U.S. 30, 36 (1992). On the other hand, if we were to interpret the term “State”

to mean something different in § 921(a)(33) than it means in all of the preceding and

following subsections, then we would be disregarding another “normal rule of statutory

construction,” the rule that “identical words used in different parts of the same act are

intended to have the same meaning.” Taniguchi v. Kan Pac. Saipan, Ltd., 566 U.S. 560,

___, 132 S. Ct. 1997, 2004–05 (2012). The government provides no persuasive reason

why we should depart from either of these well-established principles of statutory

interpretation in this case.



       2
        Even where the word “local” is not used, the statute clearly differentiates
between state and local governments and laws. To take just one example,
§ 922(b)(2) provides that it is unlawful for a firearm to be sold “to any person in
any State where the purchase or possession by such person of such firearm would
be in violation of any State law or any published ordinance applicable at the
place of sale, delivery, or other disposition, unless the licensee knows or has
reasonable cause to believe that the purchase or possession would not be in
violation of such State law or such published ordinance” (emphasis added), and
the term “published ordinance” is then defined in § 921(a)(19) as “a published
law of any political subdivision of a State which the Attorney General determines
to be relevant to the enforcement of this chapter and which is contained on a list
compiled by the Attorney General.” Again, if “State law” included all municipal
ordinances issued by any city within a particular state, as the government argues
in interpreting § 921(a)(33), it would not be necessary for the statute to separately
address and define municipal ordinances in addition to “State law.”

                                              -5-
       Additionally, another standard principle of statutory interpretation provides that

“[w]here Congress includes particular language in one section of a statute but omits it in

another section of the same Act, it is generally presumed that Congress acts intentionally

and purposely in the disparate inclusion or exclusion.” Russello v. United States, 464
U.S. 16, 23 (1983). Again, the government provides no persuasive reason why this

principle should not apply to Congress’s exclusion of the word “local” from its list of the

sources of law which will give rise to a domestic violence misdemeanor triggering

application of § 922(g)(9), when viewed in the context of the repeated references to

“local” government and laws throughout the rest of §§ 921 and 922.

       To counter these well-established rules of statutory interpretation, all of which

weigh in favor of Defendant’s interpretation of § 921(a)(33), the government does not cite

to any contrary principles of statutory interpretation. Rather, the government contends we

should interpret “State” to mean “State and local” in this one subsection of the

statute—despite the fact that Congress elsewhere expressly says “State and local” when it

means to include local governments or laws within the scope of a particular

subsection—because Congress surely intended for municipal domestic violence offenders

to be covered under the scope of § 922(g)(9), since the dangers of firearms in the hands of

domestic violence offenders are the same regardless of the jurisdictional source of an

individual’s prior domestic violence conviction. However, as the Supreme Court has

recently reiterated, “supply[ing] omissions transcends the judicial function,” Nichols v.

United States, 136 S. Ct. 1113, 1118 (2016), and “[d]rawing meaning from silence is

                                            -6-
particularly inappropriate . . . [when] Congress has shown that it knows how to [address

an issue] in express terms,” Kimbrough v. United States, 552 U.S. 85, 103 (2007). The

government is certainly free to petition Congress to address the perceived deficiency in

the scope of this statute’s coverage, but it would be inappropriate for this court to depart

from all of the well-established rules of statutory interpretation to construe § 921(a)(33)

atextually, including more individuals within the scope of a criminal statute than are

covered by the plain language of the statute, based simply on policy concerns. “[W]hat

matters is the law the Legislature did enact. We cannot rewrite that to reflect our

perception of legislative purpose.” Shady Grove Orthopedic Assoc. v. Allstate Ins. Co.,

559 U.S. 393, 403 (2010).

       The government’s other arguments are equally unavailing. For instance, the

government points out that § 922(g)(9) refers to “any person . . . who has been convicted

in any court of a misdemeanor crime of domestic violence,” and the government contends

that the expansive term “any court” in § 922(g)(9) means that § 921(a)(33) must be

interpreted expansively so that “State” means “State and local.” However, § 922(g)(9)’s

reference to “any court” does not change the fact that the statute consistently uses the

term “State” to refer only to a state itself, not to a state plus all of its municipalities. See

Freeman v. Quicken Loans, Inc., 566 U.S. 624, ___, 132 S. Ct. 2034, 2042 (2012)

(explaining that the term “any,” although imbued with “expansive meaning,” is not

“transformative”: “[i]t can broaden to the maximum, but never change in the least, the

clear meaning of the phrase selected by Congress . . .”). The issue here is not the type of

                                               -7-
court involved, but the type of offense, and § 921(a)(33) provides that the only domestic

violence convictions that qualify are convictions under “Federal, State, or Tribal law.”

As noted above, several of the definition provisions in § 921 limit the scope of the

offenses covered in § 922, and the expansive language in § 922 does not require or even

permit us to ignore the limitations placed on its coverage by § 921’s definitions. The

government’s argument that the term “State” should be interpreted to include

municipalities because municipalities are political subdivisions deriving their authority

from the state is similarly unpersuasive in the context of this statute, which repeatedly

uses the phrase “State and local” or “State or local” whenever municipalities are included

within the scope of a provision. And the fact that the Bureau of Alcohol, Tobacco,

Firearms, and Explosives has inaccurately defined a crime of domestic violence to be “a

Federal, State or local offense,” 27 C.F.R. § 478.11, rather than the statutorily required

“Federal, State, or Tribal” offense, does not affect our analysis of the statutory text. Cf.

United States v. Lunsford, 725 F.3d 859, 861 (8th Cir. 2013) (refusing to adopt the

government’s proposed interpretation of a sex-offender registration statute, despite the

fact that this interpretation was supported by an agency regulation, where both the

regulation and the prosecution failed to “grapple effectively with the language of the

statute” and “the text forecloses the government’s position”).

       We interpret “State” to have the same meaning in § 921(a)(33) that it has

throughout the rest of §§ 921 and 922 and therefore conclude that “a misdemeanor under

Federal, State, or Tribal law” does not include a violation of a municipal ordinance. In

                                             -8-
these sections, when Congress refers only to “State” law, it does not also include the laws

of a state’s political subdivisions. Accordingly, because Defendant’s prior violation of a

Wichita municipal ordinance was not a “misdemeanor crime of domestic violence” as

defined by § 921(a)(33), the government has not demonstrated that he was prohibited

from possessing a firearm under § 922(g)(9).

       We therefore REVERSE and REMAND with instructions for the district court to

vacate Defendant’s conviction and sentence and to dismiss the indictment.




                                            -9-